89 N.Y.2d 1063 (1997)
681 N.E.2d 1278
659 N.Y.S.2d 832
The People of the State of New York, Respondent,
v.
Tyrone Powell, Appellant.
Court of Appeals of the State of New York.
Argued March 24, 1997.
Decided May 6, 1997.
Bonnie B. Goldburg, New York City, and Daniel L. Greenberg for appellant.
Robert T. Johnson, District Attorney of Bronx County, Bronx (Elizabeth F. Bernhardt and Joseph N. Ferdenzi of counsel), for respondent.
Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY concur.
MEMORANDUM.
The order of the Appellate Division should be affirmed.
*1064In People v Hollman (79 N.Y.2d 181, 191), we reaffirmed that police officers, acting upon an articulable reason, may approach an individual to request information concerning the individual's identity, destination or reason for being in an area and, "[i]f the individual is carrying something that would appear to a trained police officer to be unusual, the police officer can ask about that object." Defendant was observed by two Department of Sanitation peace officers in an area known for illegal dumping, with a 50-gallon cardboard barrel protruding from his car trunk. After defendant passed the officers twice, turned off his car's headlights, and backed the wrong way up a one-way street to a spot where there was a hole in a fence, the officers reasonably inquired of defendant whether he intended to dump the barrel, and what was in the barrel. Thus, there is support in the record for the Appellate Division's determination that the officers' request for information was justified. Defendant's motion to suppress his response (that he had killed his girlfriend, and her body was in the barrel) and the physical evidence was properly denied.
Order affirmed in a memorandum.